Citation Nr: 1816323	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, for the purposes of accrued benefits.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the purposes of accrued benefits.

3.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound for the purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

The Veteran and appellant
ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION


The Veteran had active duty service from October 1942 to January 1946.  He died in June 2012.  The appellant is his surviving spouse who has been properly substituted as the claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and October of 2011 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In January 2012, the Veteran and the appellant presented testimony at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the Veteran's claims folder.  In January 2018, the appellant was notified of her right to have a new hearing and was given 30 days to elect a new hearing.  As more than 30 days has passed without a response, the Board finds that she waived her right to a new hearing.  

In April 2012 and February 2015, the Board remanded the issues on appeal for additional development.  After further development, this appeal is now ready for adjudication.  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder was not caused by or related to active duty service.

2.  As of June 10, 2011, the evidence is at least in equipoise that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.  

3.  The evidence does not demonstrate that the Veteran was housebound or in need of aid an attendance as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1110, 5101, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2017).  

2.  The criteria for entitlement to TDIU as of June 10, 2011 for accrued benefits purposes, have been met.  38 U.S.C. §§ 1155, 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16, 4.19 (2017).  


3.  The criteria for entitlement to SMC based on housebound status or the need for aid and attendance as a result of service-connected disabilities for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1155, 1521(d), (e) (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the appellant was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary assistance has been provided to the appellant.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations and addendum opinions have been obtained per the Board's Remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in April 2012 and February 2015 to obtain addendum VA opinions and outstanding treatment records.  Here, the appellant was provided with VA addendum opinions in July and October 2017 which discuss and address the nature and etiology of the Veteran's psychiatric disorder, to include depression, as well as discuss the Veteran's need for TDIU and SMC.  The Board finds the addendum reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, all outstanding records were obtained.  Therefore, the Board finds that all necessary assistance has been provided to the appellant and the Board is now satisfied there was substantial compliance with the Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accrued Benefits

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C. § 5121.  Accrued benefits are the monetary sums which the Veteran was legally entitled to receive from VA at the time of his death but were unpaid.  Upon the death of the Veteran, all benefits which are properly payable shall be paid to the Veteran's spouse, if living.  38 U.S.C. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  

Further, applications for accrued benefits must be filed within one year after the date of death of a purported claimant.  38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c).  Similarly, a request for a claimant to be substituted as an appellant for purposes of processing a claim for VA benefits to completion must be filed not later than one year after the date of death of the original claimant.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).

At the time of his death, the Veteran had pending claims of service connection for an acquired psychiatric disability, TDIU, and SMC.  The appellant filed an application for accrued benefits within one year of the Veteran's death and she has been properly substituted for the Veteran for purposes of processing these claims to completion.  See 38 U.S.C. §§ 5121(c), 5121A; 38 C.F.R. §§ 3.1000(c), 3.1010(b).  Therefore, the Board will consider these claims based on the evidence of record at the time of the Veteran's death.  

Service Connection

The appellant asserts that the Veteran's psychiatric disorder was related to active service.  

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Holton elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Based upon the evidence of record, the Board finds that service connection for an acquired psychiatric disorder for accrued benefits purposes is not warranted.  

First, the service treatment records do not report any signs, symptoms, or a diagnosis of a psychiatric disorder at any point during service.  Of note, the Veteran's January 1946 separation examination is silent for any signs or diagnosis of a psychiatric disorder.  

Secondly, the post-service medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a psychiatric disorder, to include depression and dementia, until approximately 2002-over 50 years after service.  Therefore, continuity of symptoms has not been shown for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

Thirdly, with regard to a medical nexus between the Veteran's active duty service and his psychiatric symptoms, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed psychiatric disorders to active duty, despite the appellant's contentions to the contrary.  

Specifically, in a 2010 VA examination, the examiner opined that the Veteran's only psychiatric diagnosis was dementia.  Significantly, although the examiner indicated that the Veteran's experiences during World War II satisfied the stressor requirement, he determined that his overall psychiatric symptomatology did not met the requirements for a PTSD diagnosis given that he did not have "significant PTSD-related complaints or treatment" and "currently denies such symptoms."  Of note, the Veteran denied nightmares, distressing and intrusive memories, irritability, anger, hyper-startle response, hypervigilance, and sleep impairment.  

In a June 2014 addendum opinion, the VA examiner performed a thorough and detailed review of the Veteran's service and medical treatment records and opined that the Veteran did not have a psychiatric disorder that was related to service.  The examiner noted that the Veteran had past psychiatric disorders that were listed in the medical records as Alzheimer's/dementia and depression.  He also indicated that there was no evidence, including from the Veteran's primary care physician, that the Veteran ever had a diagnosis of and/or symptoms related to PTSD.  Further, with respect to the etiology of the Veteran's dementia, the examiner stated that the Veteran did not have any signs, symptoms, or complaints related to dementia in service.  Moreover, considering that the Veteran had "a history of good work attendance and performance," as well as no symptoms of dementia for almost 60 years since service, his dementia was less likely than not related to service.  

In the most recent October 2017 VA addendum opinion, the examiner opined that the etiology of the Veteran's depression and related symptoms documented in his treatment records were also not related to service.  In support, the examiner noted that the Veteran did not have any reports of depression prior to 2002.  Further, the Veteran never discussed or mentioned "any military/war related events" that were depressing him.  Instead, the examiner opined that the onset of his depression was more likely related to the "worsening physical symptoms" of his non-service connected disorders-especially in light of the fact that his depressed mood improved when his physical condition improved without any recurrence of depression.  

Additionally, the Board notes that the appellant has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between the Veteran's psychiatric disorder and active service.  

As part of this claim, the Board recognizes the statements from the Veteran and appellant regarding the Veteran's history psychiatric symptoms and the relationship between his psychiatric disorder and active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, although the Veteran and appellant are competent to report certain symptoms, they are not competent to provide testimony regarding a diagnosis and/or etiology of the Veteran's psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder for accrued benefits purposes, and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

TDIU

The appellant asserts that the Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU for purposes of accrued benefits is warranted as of June 10, 2011. 

As an initial matter, the Veteran's overall rating changed during the course of this appeal.  Specifically, his service-connected shrapnel wounds to his left shoulder, left hand, and right abdomen were each assigned separate 10 percent ratings (effective January 10, 1946).  The Veteran's left shoulder shrapnel wound was assigned a 20 percent rating (effective April 14, 2010.  Further, his bilateral hearing loss was originally rated at 10 percent (effective April 14, 2010), and increased to 80 percent effective June 10, 2011.  The Veteran also had a noncompensable rating for scars.  As a result, the Veteran's overall rating was 50 percent from April 14, 2010 to June 10, 2011, and 90 percent thereafter.  As such, he met the schedular rating criteria for only a portion of the appeal.

This is of no impact in this appeal, however, as the Board finds that the Veteran's service-connected disabilities did not prevent him from being able to secure or follow a substantially gainful occupation prior to June 10, 2011.  See 38 C.F.R. § 4.16(b).  

Prior to June 10, 2011, the records indicate that his service-connected disabilities did not prevent him from being able to secure or follow a substantially gainful occupation.  Here, the Veteran's private audiological records, including from July 2009, reflect that he "could communicate well."  Further, although the Veteran reported difficulty communicating at his November 2010 VA examination, the audiologist stated that objective testing revealed fair to good word recognition.  Moreover, although the Veteran had difficulties with his left hand and left shoulder, the medical treatment records, including from his treating physician in April 2010, demonstrate that his limitations were primarily related to his nonservice-connected disabilities, such as heart disease, dementia, and a back disability.  

Additionally, considering the Veteran's prior work history as a mechanic and auto-parts delivery driver, the Board finds that his service-connected disabilities did not prevent him from performing these job duties.  

As of June 10, 2011, the Board finds that the evidence demonstrates that the Veteran has been precluded from gainful employment.  In making this determination, the Board places significant probative value on the Veteran's credible and competent statements that the combined effects of his service-connected disabilities, including his hearing loss, left hand, abdomen, and left shoulder disorders prevented him from working.  Specifically, the Board acknowledges the credible and competent statements from the Veteran and appellant which reflect that his service-connected disabilities would prevent him from performing his previous and/or similar job duties, which required physical activity, and the ability to hear other people.  Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities caused significant interference with his ability to work.  

The Board also acknowledges the negative evidence, which includes a July 2017 VA addendum opinion, that indicates the Veteran was not precluded from working.  Nevertheless, the Board finds the July 2017 VA examiner's opinions to be less probative as the examiner failed to address, discuss, or even note that the Veteran had significant hearing loss.  

Therefore, given the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work, the evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the appellant's favor.  Accordingly, the requirements for TDIU for accrued benefits purposes are met as of June 10, 2011.  See 38 U.S.C. § 5107 (b);Owens v. Brown, 7 Vet. App. 429, 433 (1995).

SMC

The appellant asserts that the Veteran was entitled to SMC based on housebound status or the need for aid and attendance.  

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person. 

A veteran will be considered to be in need of regular aid and attendance if by reason of his service-connected disabilities he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  See also 38 C.F.R. § 3.351(b), (c) (2017).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, evidence does not indicate that SMC is warranted based on the need for aid and attendance for purposes of accrued benefits.  

The evidence does not indicate and the appellant does not assert that the Veteran was blind.  Next, although the Board observes that the Veteran was admitted to a skilled nursing home prior to his death, there is no indication that his admission was related to his service-connected disabilities.  Instead, the medical evidence indicates that his admission was related to cognitive and physical issues related to his nonservice-connected dementia.  

The evidence also does not demonstrate a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  Specifically, after a detailed and comprehensive review of the record at the time of the Veteran's death, including the Veteran's prior VA examinations, the July 2017 VA examiner opined that although the Veteran had muscle weakness and related deconditioning, the Veteran's service-connected shrapnel wounds and hearing loss did not contribute to his weakness or deconditioning.  Of note, the examiner cited to the Veteran's September 2011 VA examination which did not find any serious limitations from his service-connected shrapnel wounds.  Instead, he determined that the Veteran's nonservice-connected coronary artery disease, dementia, and chronic back pain caused him to suffer significant limitations that included muscle weakness, difficulty ambulating, deconditioning, and an increase risk for falls.  

Although the Board acknowledges the statements from the Veteran and appellant that the Veteran experienced limitations from his service-connected disabilities, the evidence does not indicate that the Veteran's service-connected disabilities caused significant inference with his daily activities, such as his ability to feed, dress, and take care of his finances, which would require the need for regular aid and attendance of another person.  Instead, as discussed, the medical evidence indicates that the most significant problems are a result of his nonservice-connected disorder.  Moreover, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment as a result of his service-connected disabilities.  Therefore, a factual need for aid and attendance has not been established.

Lastly, if not in need of regular aid and attendance, a veteran may also be entitled to special monthly compensation for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i) (2017).

Although the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C. § 1114(s).

Based upon the evidence of record, the Board determines that the requirements for SMC based on housebound status have not been met for any period on appeal.  

Specifically, the Veteran did not meet the schedular basis.  Specifically, prior to June 10, 2011, the Veteran was only assigned a combined 50 percent disability rating.  Further, although the Board has assigned TDIU since June 10, 2011 based upon his service-connected disabilities, the Veteran does not have disorders that are both separate from his disabilities which formed the basis of his TDIU and also combine to a rating of 60 percent or more during the remaining pendency of the appeal.  In arriving at this conclusion, the primary causative factor for the Veteran's TDIU is his hearing loss.  Moreover, the remaining disabilities, which include shrapnel wounds to the left shoulder, hand, and abdomen, do not amount to a combined 60 percent rating as required by 38 C.F.R. § 3.350(i).  Therefore, SMC on a schedular basis is not warranted. 

Next, the evidence does not indicate that the Veteran is "permanently housebound" as a result of his service-connected disabilities on a factual basis.  As discussed, the Veteran's service-connected disabilities, including hearing loss and shrapnel wounds to his left hand, abdomen, and left shoulder, do not interfere with his ability to travel outside his home.  Instead, as previously discussed, the Veteran's limitations and housebound status were exclusively related to his nonservice-connected disabilities.  Therefore, SMC is also not warranted on this basis. 

The Board has also considered the statements from the Veteran and his wife regarding the severity of his symptoms as to warrant SMC for aid and attendance or based on housebound status.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Although the Veteran and the appellant are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his service-connected disabilities or render an opinion as to their effect on his activities of daily living.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and his ability to live independently has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the assessments from the Veteran and appellant.

In conclusion, the evidence does not support the appellant's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound for accrued benefits purposes.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against her claim, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, for accrued benefits purposes, is denied.  

Entitlement to TDIU as June 10, 2011, for accrued benefits purposes, is granted.

Entitlement to SMC benefits based on the need for aid and attendance or housebound status, for accrued benefits purposes is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


